Title: From George Washington to Major General Benedict Arnold, 20 April 1779
From: Washington, George
To: Arnold, Benedict



Dear Sir
Head Quarters Middle Brook 20th Apl 1779

I have your favr of . I have, in obedience to the Resolve of Congress, ordered a Court Martial to sit at this place on the 1st May, to try you on the 1st 2d 3d and 5th Charges exhibited against you by the Council of the State of Pennsylvania. It would have given me great pleasure to have endulged you with a Court at Philada but such is the weak state of the line in respect to General and Feild Officers, that it would have been impossible without intirely divesting the Army of Officers of that Rank. I am with great Regard Dear Sir Your most obt Servt.
